Order entered December 9, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00770-CR
                                   No. 05-14-00771-CR

                       STEVEN DWAYNE FERRELL, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 5
                                 Dallas County, Texas
                   Trial Court Cause Nos. F12-72590-L, F14-54495-L

                                         ORDER
                      Before Justices Bridges, Lang-Miers, and Myers

      Based on the Court’s opinion of this date, we DIRECT the Clerk of the Court to issue the

mandates in these appeals INSTANTER.

                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE